Citation Nr: 0202323	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  97-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
hypertensive vascular disease with coronary artery disease, 
chronic glomerulonephritis, postoperative angioplasty with 
stent insertion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1974 to June 
1976.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The RO granted, in pertinent part, an increased evaluation 
for hypertensive vascular disease with coronary artery 
disease and chronic glomerulonephritis from 30 percent to 60 
percent, effective April 8, 1996.

In June 1996, the veteran disagreed with the assignment of a 
60 percent evaluation, arguing an even higher evaluation was 
warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal....").  After several readjudications of the claim, the 
case was appealed to the Board.    

In April 1998, the Board remanded the claim to the RO for 
additional development and adjudicative action.  The RO 
affirmed the determination previously entered in October 
2000.  The case has since been returned to the Board for 
further appellate review.

The Board notes that the April 1998 remand order indicated 
the veteran disagreed with the RO's July 1996 rating 
decision, which denied entitlement to an earlier effective 
date, but that the RO never issued a statement of the case 
(SOC).  

In May 1998, an SOC was issued, but the veteran never 
perfected his appeal of that claim by filing a substantive 
appeal within the regulatory time limits.  38 C.F.R. 
§ 20.302(b) (2001).  Therefore, the issue of entitlement to 
an earlier effective date is not before the Board.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The veteran's service-connected heart disorder does not 
result in chronic congestive heart failure, or; workload 
of 3 METS or less resulting in dyspnea, fatigue, angina, 
dizziness, syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

3. The veteran's service-connected heart disorder has not 
caused an acute illness from coronary occlusion or 
thrombosis, with circulatory shock; nor has it resulted in 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or precluded more than 
sedentary employment.

4. The veteran's service-connected heart disorder does not 
cause persistent edema and albuminuria with BUN 40 to 80 
percent; or, creatinine 4 to 8 mg/dl percent; or, 
generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of 
exertion.    


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
hypertensive vascular disease with coronary artery disease, 
chronic glomerulonephritis, postoperative angioplasty with 
stent insertion have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
4.115, 4.115(a), 4.115(b), Diagnostic Codes 7005 (1997), 
7005, 7101, 7502 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision dated in March 1977, service connection 
for hypertensive vascular disease with chronic 
glomerulonephritis was granted by the RO, effective June 
1976. The veteran has no other service-connected disorders.

An August 1995 discharge summary from the VA Medical Center 
(VAMC) in Bay Pines, Florida shows a one-week admission for 
treatment of a variety of disorders and complaints, to 
include uncontrolled hypertension.  At the time of discharge, 
the veteran was feeling well, and his blood pressure was 
somewhat better controlled, "with diastolics in the 90s." 

VA conducted a hypertension examination in December 1995.  
The examination revealed normal sinus rhythm and no murmurs, 
thrills, heaves, or gallops.  With several diastolic blood 
pressure readings at 100 or above, the examiner diagnosed 
hypertensive vascular disease and chronic glomerulonephritis, 
by record.

A July 1996 discharge summary shows the veteran was admitted 
in April 1996 to the VAMC in Bay Pines, primarily for 
substance abuse treatment.  During admission, coronary artery 
disease was diagnosed.  An echocardiography showed a 62 
percent ejection fraction, diastolic dysfunction, concentric 
left ventricular hypertrophy.  Thallium testing showed 
reversible ischemia of the inferior/posterior wall and apex.

Laboratory studies during this two and one-half month 
admission revealed a BUN count of 28 mg/dl and creatinine 
level of 1.8/1.9 mg/dl.  With the left anterior descending 
artery considered 80 percent occluded, based on the results 
of a cardiac catheterization, an angioplasty with stent 
insertion was performed in May 1996.  The veteran tolerated 
the procedure well and was asymptomatic.  At the time of 
discharge, his BUN was 23 mg/dl, and his creatinine level was 
considered stable at 1.7.  He was placed on a diet for his 
heart disease.

In May 1996, the RO increased the evaluation of hypertensive 
vascular disease with coronary artery disease and chronic 
glomerulonephritis from 30 percent to 60 percent.  

In December 1996, the RO granted entitlement to a temporary 
total evaluation because of the May 1996 angioplasty with 
stent insertion, which is considered treatment for a service-
connected disability requiring convalescence.  A 100 percent 
evaluation was assigned for the period from May 9, 1996 to 
July 1, 1996.  The rating decision noted medical evidence 
that the veteran required a two-week period of convalescence 
and should do no heavy lifting or prolonged walking. 

In December 1996, the Miami, Florida VAMC conducted an 
exercise tolerance test.  The results were considered normal.  
There was good exercise capacity, 93 percent of the target 
heart rate was achieved, and there was no chest pain during 
the study.

VA conducted an examination in August 1997.  The veteran 
noted a history of diabetes mellitus and present complaints 
of knee pain.  Cardiovascular examination was unremarkable 
for any new complaints or findings, and he denied shortness 
of breath.  The examiner mentioned that a July 1997 
electrocardiogram was unremarkable.

VA progress notes from the latter half of 1996 through at 
least the latter half of 1997 describe the veteran's coronary 
artery disease as "stable." Treatment focused on his 
chronic glomerulonephritis, as well as several nonservice-
connected disorders.    

In August 1997, the veteran weighed 200 pounds, at a height 
of 67 inches.  The following month, he weighed 208 pounds.  

In conjunction with a November 1997 hospital admission for 
substance abuse, laboratory studies revealed a BUN of 23 
mg/dl and creatinine level of 2.1 mg/dl.


VA conducted a genitourinary examination in December 1999.  A 
report of medical history noted no history of lethargy or 
renal colic.  Cardiovascular examination was negative.

VA conducted a heart examination in March 2000.  A review of 
systems indicated the veteran was feeling well, with no 
complaints of shortness of breath, chest pain, syncope, or 
palpitations.  He reported mild fatigue with chronic 
exertion, but he attributed much of the fatigue to his knee 
pain.  Examination of the heart was negative.  An 
electrocardiogram showed no evidence of ischemia, and a 
stress test done in January 2000 was also negative for 
ischemia, at which time a workload of 10 METS was achieved.   

In September 2000, the Miami VAMC conducted an ultrasound of 
the veteran's kidneys.  No renal abnormalities were noted, 
and the creatinine level was 3.1 mg/dl.  

VA conducted a renal examination in October 2000.  The 
examiner provided a history of the progression of the 
veteran's renal disease.  January 2000 and September 2000 
laboratory findings reflected increases in BUN from 29 to 36 
mg/dl, and in creatinine level from 2.2 to 3.1 mg/dl.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  




In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  The evaluation, however, of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  
An appellant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
appellant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 pertains to 
arteriosclerotic heart disease/coronary artery disease.  
Prior to January 1998, DC 7005 provided for a 100 percent 
evaluation during and for six months following acute illness 
from coronary occlusion or thrombosis with circulatory shock, 
and, provides for a 100 percent evaluation after six months 
where there are chronic residual findings of congestive heart 
failure or angina on moderate exertion or if more than 
sedentary employment is precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).

VA revised the regulations pertaining to cardiovascular 
disabilities effective January 12, 1998.  See 62 Fed. Reg. 
65,207, 65,224 (December 11, 1997).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000, 65 Fed. 
Reg. 33,422 (2000).

As revised effective January 12, 1998, Note (2) to 38 C.F.R. 
§ 4.104 provides that one MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

Effective January 12, 1998, DC 7005 provides that for 
arteriosclerotic heart disease (coronary artery disease) with 
chronic congestive heart failure, or; workload of three METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent rating is 
warranted.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies. Karnas, supra..

In this case, however, all relevant facts pertaining to the 
claim have been properly developed, and no further assistance 
is required to satisfy the duty to assist provisions as 
mandated by VCAA.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Since the May 1996 rating decision, the RO has received and 
considered updated records from several VAMCs (as reported by 
the veteran), as well as the results of 4 VA examinations.

The Board remanded the matter for additional development in 
April 1998.  Consistent with the remand order, the RO sent a 
letter to the veteran requesting information in connection 
with obtaining any relevant outstanding medical evidence.  As 
of October 2000, when the RO last readjudicated the claim, no 
reply to the development letter had been received.  

The October 2000 supplemental statement of the case noted 
that the veteran did not reply to the RO's development 
letter.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(e)).  December 2001 and 
February 2002 statements from the veteran's accredited 
representative mentioned the unfavorable readjudication of 
the claim in October 2000, but cited no additional 
outstanding evidence.

In December 1996 and August 1997, VA conducted 
heart/cardiovascular examinations.  Pursuant to the Board's 
remand, the RO secured three additional VA examinations.  In 
this regard, VA showed considerable effort in assisting the 
veteran, as demonstrated by the numerous scheduling and 
rescheduling of examinations.  On several occasions, VA 
accommodated the veteran's work schedule and reported 
illnesses.  On another occasion, he attended a genitourinary 
examination in December 1999, but the examiner deemed a 
nephrology examination more appropriate.  VA therefore 
scheduled and conducted a nephrology examination in October 
2000.

The VA examinations of December 1999, March 2000, and October 
2000 adequately present the current level of disability, such 
that reexamination is not required.  Glover v. West, 185 F.3d 
1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 
(1997); VAOPGCPREC 11-95.

The veteran has been notified of his procedural and appellate 
rights.  As evidenced by the rating decision, statement of 
the case, supplemental statements of the case, and various 
development letters, the RO has also provided him with notice 
of the laws and regulations pertaining to his claim.

The veteran has been afforded the opportunity to present 
information and arguments in favor of his claim, and he and 
his representative have in fact done so.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).  This is evidenced by the 
representative's submission of argument as recently as 
February 2002.  

The Board has been afforded the opportunity to apply the VCAA 
pursuant to the new implementing regulations and the Court's 
recent interpretation of the law.  See Holliday v. Principi, 
14 Vet. App. 280 (2001). The duty to assist in the collection 
of evidence has been completed as defined in the new 
regulations, and no additional notification from VA prior to 
adjudication is necessary.


In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claims by the RO under the new law would only serve to 
further delay resolution of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Increased Evaluation

Implying that the condition had worsened from 30 percent to 
more than the 60 percent that was assigned in May 1996, the 
veteran cited additional medical evidence of surgical 
treatment performed on or about the time of the May 1996 
rating decision.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board will thus consider whether the current 
level of disability warrants assignment of more than a 60 
percent evaluation, as mandated by the Court in Francisco, 
supra; Cf., Fenderson v. West, 12 Vet. App. 119 (1999).  

At the outset, the Board notes that the veteran's service-
connected heart disorder was originally assigned an 
evaluation under Hypertensive Vascular Disease, DC 7101 (and 
7502).  As DC 7101 provides for no higher than the currently 
assigned 60 percent evaluation, it will be discussed no 
further herein.  With the addition of coronary artery disease 
to the veteran's disability picture, subsequent RO decisions 
have considered increased evaluations under Arteriosclerotic 
Heart Disease, DC 7005.  38 C.F.R. § 4.104.  

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to an evaluation in excess 
of 60 percent.  The probative evidence of record does not 
show arteriosclerotic heart disease consistent with the total 
schedular evaluation of 100 percent, or chronic nephritis 
(rated as renal dysfunction) consistent with the next higher 
evaluation of 80 percent.

Nephrosclerotic nephritis, originating in hypertension or 
arteriosclerosis, develops slowly with minimal laboratory 
findings, and is associated with natural progress.  Separate 
ratings are not to be assigned for disability from disease of 
the heart and any form of nephritis, on account of the close 
interrelationships of cardiovascular disabilities.  An absent 
kidney or chronic renal disease requiring regular dialysis 
are the only two exceptions that would allow for separate 
ratings of nephritis and a heart disorder.  38 C.F.R. 
§ 4.115.

In this case, the veteran has retained functioning of both 
kidneys and does not have a chronic renal disease requiring 
regular dialysis.  Therefore, only one rating will be 
assigned.  Here, the Board notes that in the April 1998 
remand, it invited the RO to consider whether separate 
ratings for the cardiovascular and genitourinary aspects of 
his disorder may be assigned, provided that such action was 
proper.  Esteban v. Brown, 6 Vet. App. 259 (1994).  (Per 
Stegall, the RO considered providing separate ratings but 
deemed it inappropriate under 38 C.F.R. § 4.115.  Stegall v. 
West, 11 Vet. App. 268 (1998)).

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the veteran's heart disease under the new 
criteria for DC 7005, for coronary artery disease, the Board 
finds the record entirely devoid of any symptomatology 
consistent with the total schedular evaluation of 100 
percent.  38 C.F.R. § 4.104 (2001).  His heart functioning 
fails to remotely approach a diagnosis or treatment of 
congestive heart failure.  A workload of 10 METS was achieved 
on a recent exercise test, consistent with a 10 percent 
evaluation, not a 100 percent evaluation, which requires 3 
METS or less.  

As importantly, there are few, if any, complaints of angina, 
dyspnea, or fatigue in the record, and there is no evidence 
of left ventricular dysfunction or any ejection fraction 
reading of less than 30 percent.  In fact, a 62 percent 
ejection fraction was shown soon after his angioplasty with 
stent insertion.  Id.

In considering the veteran's heart disease under the old 
criteria for DC 7005, the Board finds no competent evidence 
to establish he had an acute illness from coronary occlusion 
or thrombosis, congestive heart failure, or angina on 
moderate exertion.  38 C.F.R. § 4.104 (1997.)  Although an 
artery was indeed 80 percent occluded, he did not suffer an 
acute illness from this diagnosis.  After his angioplasty 
with stent insertion, his cardiovascular functioning improved 
to the extent that he virtually showed no signs of heart 
disability, such as angina, chest pain, or fatigue, which he 
has routinely denied throughout the VAMC progress notes and 
VA examinations.  Id.

At the time of the veteran's angioplasty with stent 
insertion, thallium testing showed reversible ischemia, and 
the results of the stent operation confirmed this.  Later in 
the year, the results of an exercise stress test were 
considered normal.  It is also significant that the RO 
granted a temporary total evaluation of less than 2 months 
duration.  Id.
  
The Board has considered all relevant regulations and 
diagnostic codes pertaining to the cardiovascular and 
genitourinary systems.  The competent medical evidence 
reflects that in more recent years, the veteran's most 
dominant area of dysfunction involves the glomerulonephritis, 
rather than any cardiovascular dysfunction.  For this reason, 
the Board has also reviewed the current claim under DC 7502, 
consistent with the RO's decision.  

The competent and probative evidence fails to demonstrate 
symptoms of the next higher evaluation of 80 percent under DC 
7502.  38 C.F.R. § 4.115b.  The progress notes and VA 
examinations of record show no persistent edema and few 
findings of albuminuria.  BUN levels in 1996 and 1997 
remained well below 40, with readings of 23 to 28 mg/dl 
during this period.  In more recent testing, the BUN level 
has increased to a high of 36 mg/dl, but this still remains 
below the 40 mg/dl required for an 80 percent evaluation.  
Id.


Furthermore, creatinine levels of 4 to 8 mg/dl, consistent 
with an 80 percent evaluation, were never reached in 
laboratory findings.  In 1996, it was stable at 1.7 mg/dl and 
has only increased to no more than 3.1 mg/dl in September 
2000.  

There is no indication of lethargy or weakness, as the 
veteran has consistently denied such and in fact continues to 
work; he was unable to keep an appointment with a VA examiner 
due to his work as a trucker.  

There is also no indication of weight loss/anorexia in the 
record, since recorded weights establish he consistently 
weighs in excess of 200 pounds at only 67 inches in height.  
Id. 

As the criteria for the next higher evaluation of 100 percent 
under DC 7005 and 80 percent under DC 7502 have not been met, 
the Board finds that an evaluation in excess of 60 percent is 
not warranted.  In this regard, no question has been 
presented as to which of two evaluations would more properly 
classify the severity of the disorder.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance is against the claim for an evaluation in 
excess of 60 percent.  See Gilbert, supra; 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3.


Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
not only provided the criteria for extraschedular evaluation, 
but fully discussed them.  The RO determined that an 
increased evaluation for the veteran's cardiovascular-
genitourinary disability was not warranted on an 
extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not consider the veteran's disability picture 
to be unusual or exceptional in nature as to warrant referral 
of his case to the Under Secretary or Director for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the cardiovascular-
genitourinary disability at issue, while in the recent past 
required inpatient care, a need for frequent inpatient care 
is not shown by the evidentiary record.  Additionally, such 
disability has not been shown to markedly interfere with 
employment.  

The record clearly shows that in 1996 the RO granted a 
temporary total evaluation from May to July based on 
inpatient care necessitating convalescence.  The overall 
evidentiary record is otherwise negative for any indication 
of frequent hospitalization or marked interference with 
employment by reason of the disablement level of the 
cardiovascular-genitourinary disability at issue.


The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
cardiovascular-genitourinary disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an evaluation in excess of 60 for hypertensive 
vascular disease with coronary artery disease, chronic 
glomerulonephritis, postoperative angioplasty with stent 
insertion, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

